Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Response to Amendment
The Amendment filed 03/24/2021 has been entered and fully considered. 
Claims 78,79,80,81,82,83,84,85,86,87,88,89,90,91,92,93,94,95,96 are pending, of which claims 78,95,96 were amended.  
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 78 phrase(s) “effecting fractionation of a gaseous mixture via a membrane such that a permeate and a retentate are obtained” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 95 phrase(s) “the fractionation is effected in response to contacting of the gaseous material with the membrane” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 95 phrase(s) “the contacting is effected in response to supplying of 
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 95 phrase(s) “the replenishing is effected while the supplying is being effected” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 96 phrase(s) “the fractionation is effected in response to contacting of the gaseous material with the membrane” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 96 phrase(s) “the contacting is effected in response to supplying of the gaseous material to the membrane” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 96 phrase(s) “prior to the replenishing, the supplying is suspended, such that the replenishing is effected while the supplying is suspended” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a carrier agent for facilitating permeation through the membrane" in claim 78.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 81,82,85,86,89,90,93,94,95,96 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 81 has the phrase, “the gaseous material," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous element (albeit without proper antecedent basis), OR 
if this phrase is setting forth a new element.

Claim(s) 82 has the phrase, “the gaseous material," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

if this phrase is setting forth a new element.

Claim(s) 95 has the phrase, “the gaseous material," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous element (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 96 has the phrase, “the gaseous material," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous element (albeit without proper antecedent basis), OR 
if this phrase is setting forth a new element.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following: 35 USC § 102 and/or 35 USC § 103 rejection(s), as applicable.


Claim Rejections - 35 USC § 102
  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 78, 81, 83, 85, 87, 89, 91, 93, 95, 96 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 3844735 (herein known as STEIGELMANN).

With regard to claim 78, STEIGELMANN teaches a permeation process comprising:, especially at abstract
fractionating a "ethylene from ethane and methane" (gaseous mixture) with a membrane such that a "ethylene" (permeate) and a "ethane and methane" (retentate)  are obtained, especially at abstract
wherein the membrane includes:, especially at abstract

a "metal ions which form a complex" (carrier agent; structural equivalent for facilitating permeation through the membrane), especially at c3ln45-c4ln31, example IV
wherein:
the carrier agent is dissolved within the liquid material; the carrier agent includes at least one metal cation; and , especially at c3ln45-c4ln31, example IV
the at least one metal cation is disposed throughout the polymeric matrix via complexing with, the polymeric matrix, especially at c3ln45-c4ln31, example IV

In an alternative, the instant specification states at para 54 “the carrier material includes the silver ion of the silver nitrate” and "the carrier material is complexed with, or chelated to, the polymeric material"; at para 55 “the polymeric material includes at least one polymer compound”; para 58 "compatible polymeric compounds, such as, for example, polyvinyl alcohol (PVA)".
Thus, the claimed property ‘the at least one metal cation is disposed throughout the polymeric matrix via chelation to, or complexing with, the polymeric matrix,’ is taken to be necessarily present in the membrane of STEIGELMANN (emphasizing, among other things, the identical polyvinyl alcohol and silver nitrate chemicals), since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…

MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In another alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to the membrane (emphasizing, among other things, the identical or substantially identical polyvinyl alcohol and silver nitrate chemicals) of STEIGELMANN, such that it had the property of the membrane has ‘the at least one metal cation is disposed throughout the polymeric matrix via chelation to, or complexing with, the polymeric matrix,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 PART I-II)

STEIGELMANN teaches wherein the fractionating is with effect that the liquid material within the membrane is "liquid lost" (depleted), especially at c3ln45-c4ln31, example IV
replenish the liquid lost replenishing the liquid material within the membrane, in response to depletion of the liquid material effected during the fractionation, especially at c3ln45-c4ln55, example IV
for placing the solution of complex-forming metal in the semi-permeable film is by contacting the film with the solution, among other things, (wherein the replenishing includes contacting the membrane with a replenishing liquid material including dissolved carrier agent), especially at c3ln45-c4ln55, example IV

With regard to claim 81, STEIGELMANN teaches 
wherein the gaseous material is a mixture including an "ethylene" (olefin) and  "methane" (paraffin), especially at abstract

With regard to claim 83, STEIGELMANN teaches 
wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 85, STEIGELMANN teaches 
wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 87, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 89, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 91, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 93, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 95, STEIGELMANN teaches 
the fractionation includes supplying the gaseous material to the membrane; and, especially at abstract, c3ln45-c4ln31, example IV
the replenishing is effected “as the separation proceeds” (the replenishing and the supplying are simultaneous), especially at abstract, c3ln45-c5ln15, c5ln10-15, example IV

With regard to claim 96, STEIGELMANN teaches 
the fractionation includes supplying the gaseous material to the membrane, especially at abstract, c3ln45-c4ln31, example IV


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 79, 80, 82, 84, 86, 88, 90, 92, 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3844735 (herein known as STEIGELMANN) in view of US 3962158 (herein known as MIMA).

With regard to claim 79, STEIGELMANN does not specifically teach chitosan (a polysaccharide)
 STEIGELMANN does not specifically teach chitosan (a polysaccharide) 
But, MIMA teaches chitosan (a polysaccharide), especially at <a problem of> “Polyvinyl alcohol membranes have very excellent permeability in water but are extremely poor in mechanical strength,” especially at col 1 ln 28-30 and <the solution of > a semi-permeable membrane with polyvinyl alcohol including chitosan (a polysaccharide), since the combination is very excellent in mechanical strength, especially at abstract and col 3 ln 35-40 


With regard to claim 80, STEIGELMANN does not specifically teach chitosan (a polysaccharide)
 STEIGELMANN does not specifically teach chitosan (a polysaccharide) 
But, MIMA teaches chitosan (a polysaccharide), especially at <a problem of> “Polyvinyl alcohol membranes have very excellent permeability in water but are extremely poor in mechanical strength,” especially at col 1 ln 28-30 and <the solution of > a semi-permeable membrane with polyvinyl alcohol including chitosan (a polysaccharide), since the combination is very excellent in mechanical strength, especially at abstract and col 3 ln 35-40 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide STEIGELMANN with chitosan (a polysaccharide) of MIMA since MIMA teaches that adding chitosan (a polysaccharide) to a polyvinyl alcohol membrane improves mechanical strength, especially at abstract and col 3 ln 35-40

With regard to claim 82, STEIGELMANN teaches


With regard to claim 84, STEIGELMANN teaches
 wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 86, STEIGELMANN teaches
 wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 88, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 90, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 92, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 94, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV


Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.

In response to the Affidavit of 03/24/2021, respectfully, the Examiner does not find the argument persuasive.  
This affidavit conflicts with the instant disclosure and taken with the record is not sufficiently persuasive to overcome the prior art. The instant specification states at para 54 “the carrier material includes the silver ion of the silver nitrate” and "the carrier material is complexed with, or chelated to, the polymeric material"; at para 55 “the polymeric material includes at least one polymer compound”; para 58 "compatible polymeric compounds, such as, for example, polyvinyl alcohol (PVA)".  This instant disclosure is contradictory to this affidavit.

Applicant argues at page(s) 7, particularly “Claim 78 is rejected for inclusion of the phrase "effecting fractionation of a gaseous mixture via a membrane such that a permeate and a retentate are obtained'. In response, the Applicant submits that claim 78 has been suitably amended so as to resolve this rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 78 phrase(s) “effecting fractionation of a gaseous mixture via a membrane such 

Applicant argues at page(s) 7, particularly “Claim 81 is rejected for inclusion of the phrase "gaseous material", in the context of a previous recitation of this feature in claim 78. In response, the Applicant submits that claim 78 has been suitably amended so as to resolve this rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  This issue remains in the case.

Applicant argues at page(s) 7, particularly “Claim 82 is rejected for inclusion of the phrase "gaseous material", in the context of a previous recitation of this feature in claim 78. In response, the Applicant submits that claim 78 has been suitably amended so as to resolve this rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  This issue remains in the case.

Applicant argues at page(s) 7, particularly “Claim 95 is rejected for inclusion of the phrases "the fractionation is effected in response to contacting of the gaseous material with the membrane", "the contacting is effected in response to supplying of the gaseous material to the membrane", and"

In response, respectfully, the Examiner does not find the argument persuasive.  The previous 35 USC 112, second paragraph, rejection portion specifically with regard to the claim 95 phrase(s) “the fractionation is effected in response to contacting of the gaseous material with the membrane” has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 8, particularly “Claim 95 is also being rejected for inclusion of the phrase "the gaseous material", in the context of a previous recitation of this feature in claim 78. In response the Applicant submits that claim 78 has been suitably amended such that this rejection is now resolved."
In response, respectfully, the Examiner does not find the argument persuasive.  This issue remains in the case.

Applicant argues at page(s) 8, particularly “Claim 96 is rejected for inclusion of the phrases "the fractionation is effected in response to contacting of the gaseous material with the membrane", "the contacting is effected in response to supplying of the gaseous material to the membrane", and "prior to the replenishing, the supplying is suspended, such that the replenishing is effected while the supplying is suspended". In response, the Applicant submits that claim 96 has been suitably amended so as to resolve these rejections."


Applicant argues at page(s) 8, particularly “Claim 96 is also being rejected for inclusion of the phrase "the gaseous material", in the context of a previous recitation of this feature in claim 78. In response the Applicant submits that claim 78 has been suitably amended such that this rejection is now resolved."
In response, respectfully, the Examiner does not find the argument persuasive.  This issue remains in the case.

Applicant argues at page(s) 9, particularly “Importantly, unlike the invention as claimed in claim 78, the metal cation of the carrier agent of STEIGELMANN's membrane is not 
page(s) 9, particularly “The Office Action alleges that STEIGELMANN does, in fact, disclose a membrane whose carrier agent includes at least one metal cation that is disposed throughout a polymeric matrix via complexing with the polymeric matrix. In this respect, the Office Action specifically alleges that the basis for this proposition is provided in passages of STEIGELMANN at column 3, line 45 to column 4, line 31, and in Example IV
page(s) 9, particularly “The Applicant respectfully submits that this is not the case.
page(s) 10, particularly “With respect to the passage between column 3, line 45 to column 4, line 31, there is no suggestion or implication that the at least one metal cation, of the carrier agent of STEIGELMANN, is complexed with, or chelated to, the polymeric matrix (see Feng's Declaration, paragraph 17).
page(s) 10, particularly “With respect to Example IV, the silver, in such membrane system would not be chelated to, or complexed with, the polyvinyl alcohol matrix. This is because polyvinyl alcohol is not capable of being complexed with, or chelated to, silver. In the Example IV membrane, although a relatively limited amount of silver is present within a gel, it is the silver, that is dissolved within carrier solution immobilized or supported within the pores of the Example IV membrane, which would be primarily responsible for the functionality of the Example IV membrane (see Feng's Declaration, paragraph 18).
In response, respectfully, the Examiner does not find the argument persuasive.  This affidavit conflicts with the instant disclosure and taken with the record is not sufficiently 


Applicant argues at page(s) 11, particularly “In contrast, the "at least one metal cation", of the membrane of independent claim 78 of the present application, "is disposed throughout the polymeric matrix via chelation to, or complexing with, the polymeric matrix", and such association between the at least one metal cation and the polymeric matrix resists depletion of the at least one metal cation from the membrane. In this respect, although some liquid depletion, due to evaporation, is an unavoidable consequence during the fractionating of a gaseous mixture with the membrane of independent claim 78, the at least one metal cation remains associated within or retained by the membrane despite such liquid depletion, and it is unnecessary to replenish the at least one metal cation (see Feng Declaration, paragraph 23)."
page(s) 11, particularly “Despite the fact that the "at least one metal cation" remains associated within or retained by the membrane during liquid depletion, and it is unnecessary to replenish "the at least metal ion", the dissolved carrier agent, and, therefore, "at least one metal ion", is included within the replenishing liquid material of independent claim 78. This is counter to STEIGELMANN's replenishment strategy. In 
page(s) 11, particularly “This departure from the strategy espoused by STEIGELMANN is based on the recognition that, during liquid replenishment of the liquid-depleted membrane, unless
page(s) 12, particularly “carrier agent is present within the liquid material that is being contacted with the membrane for effecting the liquid replenishment, such liquid material undesirably strips the carrier agent from the membrane in response to a concentration gradient, in the carrier agent, established between the membrane and the replenishing liquid material (see paragraph [0030] of the present application). Such recognition has inspired the inclusion of the carrier agent within the replenishing liquid material, so as to mitigate stripping of carrier agent from the membrane by the replenishing liquid material.
In response, respectfully, the Examiner does not find the argument persuasive.  This affidavit conflicts with the instant disclosure and taken with the record is not sufficiently persuasive to overcome the prior art. The instant specification states at para 54 “the carrier material includes the silver ion of the silver nitrate” and "the carrier material is complexed with, or chelated to, the polymeric material"; at para 55 “the polymeric material includes at least one polymer compound”; para 58 "compatible polymeric compounds, such as, for example, polyvinyl alcohol (PVA)".  This instant disclosure is contradictory to this affidavit.


In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at page(s) 12, particularly “Accordingly, claim 78 is patentably distinguishable over the cited references."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 12, particularly “With respect to claims 79-96, these claims depend directly or indirectly on claim 78, and, as such, and relying on the foregoing remarks in respect of the patentability of claim 78, are also patentable over the cited references."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 12, particularly “the Applicant's silence as to assertions in the Office Action or certain requirements that may be applicable to such rejections (e.g., assertions regarding dependent claims, whether a reference constitutes prior art, whether references are legally combinable for obviousness purposes) is not a concession by the Applicant that such assertions are accurate or that such requirements have been met, and the Applicant reserves the right to analyze and dispute such in the future."
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to the Applicant's generic blanket statement, if the Applicant does not specifically explicitly address the merits "to assertions in the Office Action or certain requirements that may be applicable to such rejections", then it is taken that the Applicant is acquiescing to those "assertions in the Office Action or certain requirements that may be applicable to such rejections".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776